
	

116 HR 1410 IH: Guarding Congressional Authority Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 1410
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2019
			Mr. Reed (for himself, Mr. Curtis, Mr. Hurd of Texas, Mr. Fitzpatrick, Mr. Mooney of West Virginia, Mr. Upton, Mr. Gottheimer, Mr. O'Halleran, Mr. Lipinski, Mrs. Murphy, Mrs. Luria, Mr. Carbajal, Mrs. Dingell, Mr. Schrader, Mr. Posey, Mr. Suozzi, Mr. Harder of California, Ms. Spanberger, Mr. Gonzalez of Texas, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the continuation of an executive emergency declaration under the National Emergencies
			 Act absent approval by Congress.
	
	
		1.Short title
 This Act may be cited as the Guarding Congressional Authority Act. 2.Sense of Congress Whereas historical declarations of national emergencies set a precedent of governing by national emergency without approval from Congress;
 Whereas courts have a limited role with respect to challenges to Federal law; Whereas Congress has failed to guard its own appropriations authority and has thereby endowed executives with more unchecked power and undedicated funds;
 Whereas Congress has mistakenly given the executive historically unrestrained authority through the National Emergencies Act of 1976;
 Whereas the National Emergencies Act has offered the executive billions of dollars without clear conditions that Congress is endowed with the necessary authority to prescribe;
 Whereas Congress intends to assert its constitutional authority and protect the checks the body was intended to place on the executive branch of government; now therefore
 It is the sense of Congress that any executive action issued by the President before, on, or after the date of enactment of this Act that infringes on the powers and duties of Congress under section 8 and section 9 of article I of the Constitution of the United States, or that would require the expenditure of Federal funds not specifically appropriated for the purpose of the executive action, is advisory only and has no force or effect unless enacted as law.
 3.Definition of executive actionIn this Act, the term executive action includes an Executive order, memoranda, proclamation, or signing statement. 4.Deadline for congressional approval The President must terminate the executive declaration of a national emergency under the National Emergencies Act after 60 days unless Congress (1) has affirmatively authorized the action; or (2) has extended the time period by law.
 Once the President has issued a national emergency declaration under the National Emergencies Act a resolution affirmatively authorizing the action and/or extending the time period shall be the first legislative item considered by the respective bodies with all other legislative action suspended until such resolution is voted upon by the body.
			5.Vitiation of effect of executive action
 Any proposed executive action that infringes on the powers and duties of Congress under section 8 and section 9 of article I of the Constitution of the United States shall have no force or effect.
			6.Prohibition against use of funds for certain purposes
 No funds appropriated pursuant to any provision of law may be used to promulgate or enforce any proposed executive action that infringes on the powers and duties of Congress under section 8 and section 9 of article I of the Constitution of the United States.
			7.Standing to challenge executive action
 A civil action may be brought in an appropriate district court of the United States to challenge the validity of any proposed executive action which infringes on the powers and duties of Congress under section 8 and section 9 of article I of the Constitution of the United States by the following persons:
 (1)Congress and its membersAny Member of the House of Representatives or the Senate, or either or both chambers acting pursuant to vote, if the challenged executive action—
 (A)infringes on the powers and duties of Congress under article I, section 8 and section 9 of the Constitution of the United States.
